THOMAS, J.
While it seems that the demurrers to the complaint are without merit (Turner v. Town of Lineville, 2 Ala. App. 455, 56 South. 603; Rosenberg v. City of Selma, 168 Ala. 195, 52 South. 742; Goldthwaite v. City Council of Montgomery, 50 Ala. 486; Kennamer v. State, 150 Ala. 74, 43 South. 482), this being the real point attempted to be raised by the record, yet we refrain from a decision of the question, since we are without jurisdiction to entertain the appeal. The complaint mentioned Avas one filed in the Andalusia city court of law and equity, charging a violation of an ordinance of the city of Florala. The said Andalusia city court of laAV and equity has no jurisdiction of an offense in violation of the ordinances of the city of Florala except upon an appeal after a conviction before the recorder of the city of Florala. There is nothing! in the record before us shoAAdng such a conviction and appeal. For aught appearing to the contrary, the prosecution was originally commenced in the said Andalusia city court of laAV and equity. If so, its judgment of conviction here appealed from is a nullity for want of jurisdiction of the subject-matter, and will not support this appeal. — Central of Ga. Ry. Co. v. Coursen, 8 Ala. App. 590, 62 South. 977, and authorities cited. The appeal is therefore dismissed.
Appeal dismissed.